Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greggory Adams on 2/10/2022.

The application has been amended as follows:

Claims 31-33 have been canceled. 

The dependency of claims 29 and 30 have been changed from claim 28 to claim 16.

In claim 29, line 1, after “as claimed in claim” –28 – has been deleted and 16 has been inserted.
In claim 30, line 1, after “as claimed in claim” –28 – has been deleted and 16 has been inserted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the second articulation comprising: a second rigid inner reinforcement inserted into the inner reinforcement in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K.H/Examiner, Art Unit 3657                                               


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657